Citation Nr: 1506447	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-31 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities. 

2.  Entitlement to increased compensation for residuals of prostate cancer status post prostatectomy with urinary incontinence, rated as 100 percent disabling from April 18, 2008; as 40 percent disabling from May 9, 2011; as 100 percent disabling from November 5, 2012; and as 60 percent disabling from September 1, 2013.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1955 to July 1970.  

This appeal to the  Board of Veterans' Appeals (Board) arose  from rating decisions by the RO.

The Veteran was scheduled for a February 2015 Board video-conference hearing before the undersigned Veteran Law Judge.  However, in a December 2014 statement, the Veteran canceled the hearing, and in a January 2015 statement received in February 2015, withdrew all pending claims.  Hence, as noted below, the appeal is being formally dismissed.

In addition to the paper claims file, the Veteran has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal as to all pending claims is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran with respect to all pending claims have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal with respect to all pending claims and, hence, there remain no allegations of errors of fact or law for appellate consideration.  (See VA Form 21-4138 signed by the Veteran on January 21, 2015, contained in the VBMS file, with copy added to the paper claims file.)  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


